Campbell, J.
I concur in the opinion just pronounced by the Chief Justice, and think the judgment should be affirmed.
Ogden, J.
The relator was nominated by the Governor, and with the advice and consent of the Senate, appointed B,egister of the Land Office, at Baton Rouge, for the term of two years, commencing on the 31st of March, 1853. His right to the office is contested by the defendant, who claims it by virtue of a *423commission from Governor Waller, under the former Constitution of 1845, conferring the same office on him for the term of two years, from the date of his commission, the 14th of February, 1852. The question involved is, whether by the correct interpretation of the Constitution of 1853, it was the duty of the Governor elected under that Constitution, with the advice and consent of the Senate, to make new appointments to all offices in the State, then held hy virtue of commissions from the Executive, under the superseded Constitution of 1845.
This question was not decided in the case of Trepagnier v. Crozat, because it was not considered as necessarily involved in a case where the office, by law, was held at the pleasure of the Executive. According to our theory of Government, a written Constitution, adopted by the people themselves, precedes the enactment of municipal laws to govern them, and is the necessary basis for a superstructure of what we recognize, and call a Constitutional Government. In most of the State Constitutions, as in our’s, there is a mode provided for such changes and additions to organic law as experience may prove to be wise and proper. Such alterations, therefore, consistently with the acknowledged theory, may take place without disturbing the existing organization of the Government, but where the people, in the exercise of their sovereignty, deliberately put an end to the existing Constitution, and adopt an entirely new one in its stead, all powers of Government under the old Constitution necessarily cease, except in so far as they are maintained in existence by the new Constitution. No one has such a vested right to office as to resist the necessary consequences of an entire abrogation by the people of the Constitution, under the authority of which he holds it. Rights to property and the obligation of contracts stand on a different footing, and I do not understand Article 143 of the Constitution as applicable to the right to an office—the sense in which the term is used in that Article, in my opinion can have no such meaning. Such a construction would also be inconsistent with the two following Articles. Article 144 declares that in order to prevent inconvenience to the public service from the taking effect of the new Constitution, no office shall be superseded thereby, and directs that the several duties shall be performed by the respective officers of the State, according to the existing laws, until the organization of the Government under the new Constitution, and the entering into office of the new officers to be appointed under said Government, and no longer.' The next, Article 145, declares “appointments to office by the Executive, under this Constitution, shall be made by the Governor, to be elected under its authority.” I consider from these two Articles in connection, that the design of the Convention, as therein expressed, was to prevent the consequence which otherwise would have ensued, of all offices being vacated immediately on the adoption of the new Constitution, and at the same time to limit the period of continuance in office of the officers under the old Constitution, and to provide for the appointment of their successors under the authority of the new Constitution. A different construction would, in my opinion, leave some of the expressions used in tliese Articles without any moaning or effect whatever. I cannot regard the Constitution of 1852 as merely a change in some respects of a subsisting State Government, and I think that could not have been the sense of the Convention, from the fact of their taking especial care in the schedule to ■ guard against the inconveniences of passing from under an old Government to an entirely new one. The cases of Bermudez v. Ibanez, and Massicot v. Dufau, 3 Martin R., O. S., appear to me fully to sustain this view of the subject, and I see nothing in the circumstances of this case *424which requires the application of a different principle from the one determined in these cases. My conclusion is, that by the Constitution, the Governor had the power, with the advice and consent of the Senate, to make a new appointment to the office in question, and that on the appointment of the relator being made, by effect of the new Constitution, the defendant’s right to the office ceased.
The judgment of the Court below, in my opinion, should be affirmed.